COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ex parte Richard Vincent Letizia

Appellate case number:      01-16-00808-CR

Trial court case number:    2112524A

Trial court:                County Criminal Court at Law No. 10 of Harris County

        Appellant, Richard Vincent Letizia, has filed a notice of appeal of the trial court’s
order denying his application for a writ of habeas corpus. The Court has determined that
it will consider briefing in this appeal. See TEX. R. APP. P. 31.1. Appellant’s brief was
due to be filed on November 28, 2016.

       Appellant has filed a motion requesting an extension of 120 days, or until March
28, 2017, to file his brief. The motion is granted in part. Appellant’s brief will be due
no later than February 27, 2017. See TEX. R. APP. P. 31.2; 38.6(d). No further
extensions will be granted.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually

Date: December 6, 2016